     Case 2:19-cv-02216-TLN-CKD Document 64 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERNEST LEE VADEN,                                  No. 2:19-cv-2216 TLN CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    ROBERT L MAYES, et al.,
15                       Defendants.
16

17           Plaintiff is a California prisoner proceeding pro se with a civil action. On September 10,

18   2021, defendants filed a motion asking that plaintiff’s in forma pauperis status be revoked

19   because plaintiff has “struck out” pursuant to 28 U.S.C. § 1915(g) and plaintiff does not seek

20   relief in his pleadings for imminent danger of serious physical injury. After reviewing the

21   contents of the motion, IT IS HEREBY ORDERED that:

22           1. Plaintiff shall file a response to defendants’ motion to revoke plaintiff’s in forma

23   pauperis status by October 15, 2021.

24           2. Motions filed by plaintiff on July 12, 2021 (ECF No. 48 & 49), August 11, 2021 (ECF

25   No. 54 & 55), August 16, 2021 (ECF No. 56) and September 2, 2021 (ECF No. 59), which are all

26   related to discovery or the issuance of subpoenas, are denied without prejudice to renewal after

27   resolution of defendants’ motion to revoke plaintiff’s in forma pauperis status.

28   /////
                                                        1
     Case 2:19-cv-02216-TLN-CKD Document 64 Filed 09/15/21 Page 2 of 2


 1           3. Discovery is stayed pending resolution of defendants’ motion to revoke plaintiff’s in

 2   forma pauperis status.

 3           4. The court’s deadline for filing pretrial motions is vacated pending resolution of

 4   defendants’ motion to revoke plaintiff’s in forma pauperis status.

 5   Dated: September 14, 2021
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10   1
     vade2216.sty
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
